Citation Nr: 0329337	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  01-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




REMAND

The veteran had active service from August 1967 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
May 2000 and issued to the veteran in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
PTSD.

Since the June 2000 notice to the veteran of the denial of 
his claim, he has submitted medical evidence reflecting a 
diagnosis of PTSD, and has testified at an April 2003 Travel 
Board hearing regarding occurrence of events that he asserts 
were PTSD stressors.  The actual occurrence of these 
stressors has not been confirmed.  Thus, further factual 
development is necessary to attempt to corroborate the non-
combat stressors the veteran has identified.  

Also, subsequent to the RO's determinations in this case, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant must be provided with notice of 
enactment of the Veterans Claims Assistance Act and the 
provisions of that Act, particularly the veteran's rights and 
responsibilities, and notice as to the time allowed for 
submission of evidence.  Disabled American Veterans, et. al. 
v. Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Given these decisions, VCAA requirements should 
be addressed on REMAND.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be informed of the 
evidence necessary to substantiate his 
claim for service-connection for PTSD, 
including any types of alternative 
evidence he might submit to substantiate 
his claim and the applicable period of 
time to submit or identify such evidence.  

2.  Service medical, personnel, and 
administrative records should be 
requested from the National Personnel 
Records Center (NPRC).  In particular, 
records of the veteran's unit and the 
locations to which he was assigned should 
be requested.  The NPRC should also be 
asked to search for any and all medical 
records of psychiatric assessment or 
treatment of the veteran in service.  
NPRC should be asked to state whether 
there are any requested psychiatric or 
other service administrative or personnel 
records that have not been released or 
cannot be found and the location of which 
is unknown.

3.  A summary of the veteran's stressor 
allegations, the veteran's DD214, with a copy of 
Section VII, Current and Previous Assignments, a 
copy of any stressor statements provided by the 
veteran, and a copy of the transcript of the April 
2003 hearing transcript, with any other information 
deemed necessary, should be provided to the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly, ESG).  USASCRUR should be 
asked to confirm whether any available records tend 
to corroborate the veteran's statements that a 
member of his unit, 3rd Squadron, 7th Cavalry, died 
following an accident while the veteran was 
stationed in Schweinfurt, Germany, as described in 
testimony at pages 6-10 of the April 2003 hearing 
transcript, or of the civilian causality he 
described at pages 11-13 of the transcript.  
If USASCRUR is unable to verify any alleged 
stressor, the center should be asked to suggest any 
other likely government source of pertinent 
records, including the Army Safety Center in Fort 
Rucker, Alabama.  The RO should then contact any 
recommended sources that might tend to corroborate 
the veteran's stressor allegations to ensure that 
all reasonable assistance has been provided.  

4.  If (and only if) the RO concludes 
that a claimed stressor is corroborated, 
the veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD related to a verified 
stressor or stressors.  A summary of the 
verified stressors should be provided t 
the examiner.  All testing and 
evaluations deemed necessary should be 
performed.  The veteran's claims file 
must be made available to the examiner 
for review.  If the veteran has PTSD, the 
examiner should also be asked to provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
likelihood, or more) that a verified in-
service stressor supports the diagnosis.

5.  The RO should then readjudicate the 
issue of service connection for PTSD.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case (SSOC).  After the appropriate 
period of time for response, the case 
should be returned to the Board for final 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  The law also requires that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




